Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of Group I, Species A, claims 1-10, filed on 07/20/2021 is acknowledged. The traversal is on the ground(s) that a serious burden to examine all of the claims would not be placed upon the Examiner, because there is substantial overlap in the subject matter of Group I and II and Species A and B.  This is not found persuasive because the search required for the Group I invention is not required for the Group II invention, which contains process steps; and species A and species B are different types of radical initiator having different chemical structures and different initiation mechanism, which require searching different classes/subclasses or electronic resources or employing different search queries would indeed, with all due respect to Applicants’ opinion,  place an undue burden upon the Examiner to examine all invention groups and species. In addition, applicants have not submitted evidence or identified such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Therefore, the restriction is still considered proper and made final. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected as being vague and indefinite when it recites "wherein the photoinitiator and the azo dye material have matching absorption bands”, because it is not clear what absorption band of the photoinitiator and absorption band of azo dye are matching absorption bands, and neither claim nor specification as originally filed clearly define “matching absorption bands”. In the absence of a clear definition of “matching absorption bands”, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al (US 2015/0029453, of record, ‘453 hereafter).
Regarding claims 1. 4-6 and 8-10, ‘453 discloses a photoalignment layer  for aligning liquid crystal molecules formed from a composition comprising a monomeric material being liquid crystal reactive mesogen RM 257([0068]), satisfying limitations of present claim 8; a photoinitiator ([0068]), an azo dye SD1 satisfying limitations of present claim 9 ([0068, SD 1 includes an azo dye having chemical structure reading upon azo dye as in claim 9), and a solvent ([0068]), wherein the concentration of the photoinitiator is about 1% wt/wt of the monomer, and the concentration of azo dye and monomer is 1% wt/wt of the solvent with ratios between azo dye and monomer including 50:50 ([0068]), which naturally having matching absorption bands in order to render the alignment layer being cured and functions as a photoalignment layer ([0069]). The composition is coated on a substrate and exposed to a polarized light source to form a solid film ([0069]).  It is noted that the alignment layer recited in claims 4-6 is in product by process format and that the process limitation does not further limit the product structurally unless it imparts structure by the recited process steps. The product being formed as claimed would not differentiate over a product formed in another conventional way structurally. Therefore, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 2015/0029453, of record, ‘453 hereafter).
Regarding claims 2 and 3, ‘453 teaches all the limitations of claim 1, but ‘453 does not specifically set forth that concentration of the photoinitiator is 10% by weight or in a range of 10 to 30% by weight. However, it is well known in the art that the curing speed of a photocurable composition is directly controlled by concentration of the photoinitiator in the composition, therefore, the concentration of a photoinitiator is a result effective variable in terms of curing speed of a photocurable composition. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to adjust the concentration of the photoinitiator within the scope of the present claims so as to obtain desired curing speed. (See MPEP 2144.05).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 2015/0029453, of record, ‘453 hereafter) in view of Yip et al (US 2002/0098295, of record, ‘295 hereafter).
Regarding claim 7, ‘453 teaches all the limitations of claim 1, ‘453 discloses the composition comprising a photoinitiator Irgacure 651 ([0068]) but does not disclose the photoinitiator is 1-hydroxycyclohexyl phenyl ketone (Irgacure 184), however, it is well known in the art that the photoinitiator Irgacure 651 and Irgacure 184 are equivalent and interchangeable when they are used to initiate an acrylate-base composition as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/RUIYUN ZHANG/Primary Examiner, Art Unit 1782